                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
SHERRY GRIMES-JENKINS,                                            DOC #: _________________
                                                                  DATE FILED: _2/11/2020__
                             Plaintiff,

              -against-                                                  16 Civ. 4897 (AT)

CONSOLIDATED EDISON COMPANY OF NEW                                           ORDER
YORK, INC.,

                        Defendant.
ANALISA TORRES, District Judge:

       On December 6, 2019, the Court directed Defendant to file its pre-motion letter by
January 31, 2020, and Plaintiff to file her response by February 7, 2020. ECF No. 94. Plaintiff’s
response is overdue. Accordingly, by February 14, 2020, Plaintiff shall file her response to
Defendant’s pre-motion letter.

       SO ORDERED.

Dated: February 11, 2020
       New York, New York
